DETAILED ACTION
Claims 1-2, 4-12 & 14-22 are pending as amended on 06/15/22,
claims 4, 6-10, 14 & 16-21 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment filed on June 15, 2022.  No claims have been amended as a result of the previous action; the grounds of rejection have been modified.  Claim 22 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-12 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lendvai, EP 2 883 693 (machine translation attached).
Lendvai teaches the conventional manufacture of a HUD windshield, wherein a PVB [0020] interlayer is formed by welding together an upper, planar portion and a lower, wedged portion, the planar portion & the thick end of the wedge having the same thickness where they are welded together [0016], wherein the wedge slope may be conventionally linear [0036], and a HUD windshield is formed by laminating glass sheets on either side of this thermoplastic interlayer under heat & pressure in the usual manner (throughout, e.g. abstract, [0036-0037 & FIGS. 1-8]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 15 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0009714 in view of Pennington, US 4,177,100.
Lee teaches the conventional manufacture of a HUD windshield, wherein a PVB interlayer is generally assembled such that it features an upper, planar portion and a lower, wedged portion, which tapers from the thickness of the planar portion – the planar portion & the thick end of the wedge having the same thickness where they are assembled together – down toward a point, with a straight, “wedge” slope, and a HUD windshield is formed by laminating glass sheets on either side of this thermoplastic interlayer under heat & pressure in the usual manner (throughout, e.g. abstract, [0073-0074 & FIGS. 1-2]).
This reference does not expressly disclose that these portions were two separate tapered & planar sheets assembled along their equal edge thicknesses with a butt joint, for example, via hot-air welding (Lee does at least note the conventional treatment of a thermoplastic layer with hot air [0064] in order to promote adhesion in the formed laminate, as well as teachings each of the obvious alternatives of either slitting apart an oversized master web to form multiple PVB interlayers, or instead building together a single interlayer composite from a laminate of component parts via “any known method” [0058]).  It would likely have been prima facie obvious, just as the prior art teaches slitting such films through their thickness (i.e. where their resultant edge thicknesses would match), to weld them in a reverse operation, depending on a given starting material or a desired final configuration (making parts either ‘separable’ or ‘integral’ while using only well-known techniques are generally considered to be obvious variants; see MPEP 2144.04(V)B/C).  It has also long been conventional in thermoplastic manufacture to butt-join portions of thermoplastic sheeting having ends with the same thicknesses together with the aid of a hot air welding device as claimed, as taught for example by Pennington [Col. 1, 9-20].  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Pennington with those of Lee, in order to provide a well-known alternate means of assembling such sheets – i.e. from their component segments, whether because they were expediently shaped separately and then joined, or whether smaller scrap material is being assembled into a whole in order to conserve material – thus producing a two-part thermoplastic HUD interlayer using only known methods with predictable results.

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lendvai, EP 2 883 693 (machine translation attached) in view of Pennington, US 4,177,100.
The teachings of Lendvai have been detailed above, and while these references do not expressly disclose a step of welding the sheet edges together which uses hot-air, this was a conventional process for carrying out such a weld, as taught for example by Pennington [Col. 1, 9-20], wherein it would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Pennington with those of Lendvai, in order to provide a well-known alternate means of hot-welding such sheets with predictable success.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed June 15, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to claim 1, Applicants continue to argue that broadly “assembling” two “portions” is essentially synonymous with ‘attaching/affixing/adhering’, and while Examiner feels the claim remains overly broad, the previous anticipation rejection to highlight this breadth in scope has been removed.  As noted before, Applicant’s previously added claim 11 (and now new claim 22) do explicitly set forth such an ‘attaching’ limitation - that portions are physically separate and then joined into a single integral piece.
However, as was noted previously, the semantic argument is moot, as it does not appear that such a limitation would have been non-obvious to one of ordinary skill in this art.  Lee for example teaches exemplary methods of slitting a large, shaped thermoplastic layer into multiple smaller shapes, and it would appear that the reverse operation – adhering multiple smaller thermoplastic shapes into a large, shaped thermoplastic layer, using for example the standard hot-air welding described in the prior art – would also have been a prima facie obvious variant for forming such a layer, depending on whether one wanted to form a larger or smaller final product relative to their stock material.  If Lee severed their flat/wedged thermoplastic interlayer product yet again, for example by accident, yielding two discrete pieces with edges of matching thickness, and then re-joined these discrete pieces back together into their desired product using only conventional processes (e.g. hot weld, adhesive, etc), this simple joining would not appear to be non-obvious to one of ordinary skill in this art.  Generally, making two parts integral as one & one part separable into two are not considered non-obvious without more (see MPEP 2144.04(V)B/C).
Pennington was also presented as one example of a conventional operation for butt-welding two thermoplastic sheets of identical edge thickness with hot-air welding to yield a composite product with a clean seam of that same thickness after welding in a well-known manner.  Applicant asserts only that the obviousness combination is simplistic, but does not set forth any arguments refuting the grounds of rejection and so it has been maintained.  It does not appear that Applicants’ claimed invention details any new thermoplastic sheet butt-welding solutions, or creates any new windshield interlayer shape, so it is unclear what part of the claimed invention is thought to be patentably distinguishable over the teachings & suggestions of the prior art.
Further still, Applicant also admitted in their disclosure that this sort of component-part butt-welding process was already well-known in the art, as shown for example by Lendvai, which welds multiple shaped thermoplastic segments (i.e. flat/wedge) together with butt welding to form a given shape of composite sheet for a heads-up display (e.g. [FIGS. 7-8]).  Applicant’s unclear assertion that this prior art reference shows “laminating” but not “assembling” or “welding” is unsupported by explanation or evidence and thus is also not persuasive.  A translation of this document has been obtained & a rejection referencing this known process from the prior art has also been added above.
Applicant’s assertion that the previously submitted affidavit provides evidence of non-obviousness is also not persuasive.  Applicant’s mention of joining multiple-ply interlayers is not explained or germane to the claims or relied upon in the grounds of rejection.  Applicant’s observation that joining two ends of non-uniform thickness forms a more noticeable seam is prima facie obvious, and joining two ends of uniform thickness is not considered inventive.  Pennington & Lendvai each suggest performing the commonsense butt-welding of ends with identical thicknesses as has been noted above.  Assertions of cost-savings are not explained, and the assertion that the inventors have never seen butt-welded interlayers anywhere is not understood, because they’d cited Lendvai as an example of such a process which was known in the art at the time of Applicant’s invention.
The prior art teaches forming Applicant’s same, conventional configuration of a partially tapered thermoplastic sheet & windshield, and Pennington & Lendvai are examples of prior art which further suggest forming thermoplastic sheets from multiple component parts via butt-welding sheets with common thicknesses at their edges using hot air or the like in a well-known manner.  Lee does cut pieces through their thickness, wherein the alternatives of either separating or joining, along a film thickness, depending on the final desired shape, would also appear to be obvious variants of processes for forming such shaped films.  Again, while Applicants’ affidavit asserts that no one in the art has made interlayers from several pieces, or via joining such pieces end-to-end, this is not persuasive, as Applicant has already admitted these processes were known at the time of invention (e.g. Lendvai).  Likewise, the practice of butt-welding two sheet ends which have the same thickness is conventional for forming a good weld and was taught for example by Pennington (and would also likely be considered common sense).  The process of welding two disparate shapes together to form a desired final shape of a composite article, as well as using hot air to melt this thermoplastic material for joining, was commonplace at the time of the claimed invention, as were these known shapes of the claimed interlayer & windshield, as was the commonplace practice of matching the dimensions of two welded parts in order to produce a good/invisible weld.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745